UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05133) Exact name of registrant as specified in charter:	Putnam High Income Securities Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2013 Date of reporting period:	November 30, 2012 Item 1. Schedule of Investments: Putnam High Income Securities Fund The fund's portfolio 11/30/12 (Unaudited) CORPORATE BONDS AND NOTES (41.1%) (a) Principal amount Value Basic materials (2.7%) Ainsworth Lumber Co., Ltd. 144A sr. notes 7 1/2s, 2017 (Canada) $40,000 $40,400 Ashland, Inc. 144A sr. unsec. notes 4 3/4s, 2022 45,000 46,238 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 205,000 208,844 Boise Cascade LLC / Boise Cascade Finance Corp. 144A sr. unsec. notes 6 3/8s, 2020 (United Kingdom) 20,000 20,300 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 65,000 66,950 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 140,000 156,450 Cemex Finance, LLC 144A company guaranty sr. bonds 9 1/2s, 2016 100,000 107,500 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 115,000 123,625 Edgen Murray Corp. 144A company guaranty sr. notes 8 3/4s, 2020 60,000 60,000 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 160,000 144,400 FMG Resources August 2006 Pty, Ltd. 144A company guaranty sr. unsec. notes 6 3/8s, 2016 (Australia) 40,000 40,300 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 75,000 76,688 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 150,000 147,615 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 65,000 62,888 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 90,000 90,900 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 6 5/8s, 2020 40,000 39,900 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes FRN 4.81s, 2014 45,000 41,400 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 150,000 169,875 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 35,000 39,200 Huntsman International, LLC 144A company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 65,000 64,350 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 120,000 117,600 INEOS Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) 100,000 106,620 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (Luxembourg) EUR 105,000 132,314 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 $130,000 145,275 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 55,000 61,325 LyondellBasell Industries NV sr. unsec. unsub. notes 5s, 2019 (Netherlands) 240,000 266,700 Momentive Performance Materials, Inc. 144A company guaranty sr. notes 10s, 2020 45,000 43,200 MPM Escrow LLC / MPM Finance Escrow Corp. 144A sr. notes 8 7/8s, 2020 50,000 49,625 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 65,000 69,063 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 35,000 35,473 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 110,000 123,200 Nufarm Australia Ltd. 144A company guaranty sr. notes 6 3/8s, 2019 (Australia) 45,000 46,712 PQ Corp. 144A sr. notes 8 3/4s, 2018 80,000 82,200 Rockwood Specialties Group, Inc. company guaranty sr. unsec. notes 4 5/8s, 2020 25,000 25,563 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 85,000 93,925 Ryerson, Inc. / Joseph T Ryerson & Son, Inc. 144A company guaranty sr. notes 9s, 2017 85,000 84,150 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 20,000 20,800 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 35,000 36,050 Steel Dynamics, Inc. sr. unsec. notes company guaranty 7 5/8s, 2020 100,000 110,250 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2022 20,000 20,900 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2019 25,000 26,125 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 135,000 145,800 TPC Group, LLC company guaranty sr. notes 8 1/4s, 2017 110,000 122,100 Tronox Finance, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2020 125,000 123,125 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes 8 3/4s, 2019 25,000 7,500 Verso Paper Holdings, LLC/Verso Paper, Inc. 144A company guaranty sr. notes 11 3/4s, 2019 5,000 3,200 Capital goods (2.6%) ADS Waste Holdings, Inc. 144A sr. notes 8 1/4s, 2020 20,000 20,900 Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 130,000 138,216 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 250,000 270,625 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 100,000 139,325 B/E Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 $35,000 39,069 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 80,000 84,000 Ball Corp. company guaranty sr. unsec. notes 5s, 2022 20,000 21,200 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 70,000 76,650 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 130,000 147,875 Berry Plastics Holding Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2016 50,000 51,688 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 (PIK) 40,000 39,200 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 50,000 55,813 Bombardier, Inc. 144A sr. unsec. notes 5 3/4s, 2022 (Canada) 35,000 35,700 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 120,000 132,900 Consolidated Container Co. LLC/Consolidated Container Capital, Inc. 144A company guaranty sr. unsec. notes 10 1/8s, 2020 45,000 47,813 Exide Technologies sr. notes 8 5/8s, 2018 100,000 81,000 GrafTech International, Ltd. 144A company guaranty sr. unsec. notes 6 3/8s, 2020 25,000 25,750 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 180,000 196,200 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 245,000 327,718 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 30,000 30,075 Meritor, Inc. company guaranty sr. unsec. notes 8 1/8s, 2015 30,000 31,800 Mueller Water Products, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2020 13,000 14,820 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 200,000 182,500 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 170,000 184,238 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) 200,000 207,962 Reynolds Group Issuer, Inc. company guaranty sr. notes 7 1/8s, 2019 100,000 108,000 Reynolds Group Issuer, Inc. company guaranty sr. unsec. unsub. notes 9s, 2019 120,000 123,600 Reynolds Group Issuer, Inc. 144A company guaranty sr. notes 5 3/4s, 2020 60,000 61,350 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 50,000 54,250 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 150,000 161,438 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 130,000 134,550 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 195,000 206,700 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 79,000 88,184 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 140,000 154,700 Communication services (6.2%) Adelphia Communications Corp. escrow bonds zero %, 2012 20,000 152 Adelphia Communications Corp. escrow bonds zero %, 2012 235,000 1,786 Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 75,000 80,625 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 140,000 160,650 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 35,000 38,675 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 40,000 43,700 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 80,000 86,400 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 145,000 156,600 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 65,000 65,650 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 70,000 78,050 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 35,000 38,063 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 115,000 124,488 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 125,000 133,438 Cequel Communiciations Escrow Capital Corp. 144A sr. unsec. notes 6 3/8s, 2020 25,000 25,688 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 60,000 60,375 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2017 120,000 128,100 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2017 665,000 731,500 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 110,000 116,050 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 10,000 10,500 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 195,000 201,338 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 115,000 121,613 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 45,000 49,613 Crown Castle International Corp. 144A sr. unsec. notes 5 1/4s, 2023 80,000 83,600 CSC Holdings, LLC 144A sr. unsec. unsub. notes 6 3/4s, 2021 65,000 71,500 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 200,000 212,500 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 165,000 176,963 DISH DBS Corp. company guaranty 7 1/8s, 2016 15,000 16,819 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 135,000 159,638 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 230,000 259,900 Equinix, Inc. sr. unsec. notes 7s, 2021 75,000 82,594 Frontier Communications Corp. sr. unsec. notes 9 1/4s, 2021 35,000 40,863 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 85,000 97,113 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 65,000 74,750 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 95,000 108,300 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 130,000 139,750 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 145,000 161,675 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 95,000 101,650 Intelsat Jackson Holdings SA 144A company guaranty sr. unsec. notes 7 1/4s, 2020 (Bermuda) 60,000 63,900 Intelsat Jackson Holdings SA 144A sr. unsec. notes 6 5/8s, 2022 (Bermuda) 50,000 50,000 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 387,187 410,902 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 580,000 614,800 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 80,000 89,400 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 85,000 92,438 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 20,000 21,400 Level 3 Financing, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 100,000 101,750 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 55,000 60,775 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 85,000 91,163 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 165,000 178,200 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 50,000 42,500 NII Capital Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 25,000 17,875 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 110,000 76,450 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 50,000 53,875 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 160,000 180,400 Quebecor Media, Inc. 144A sr. unsec. notes 7 3/8s, 2021 (Canada) 75,000 80,830 Quebecor Media, Inc. 144A sr. unsec. notes 5 3/4s, 2023 (Canada) 80,000 83,000 Qwest Corp. sr. unsec. notes 7 1/2s, 2014 90,000 98,896 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 130,000 152,190 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 65,000 76,611 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 36,000 40,410 SBA Telecommunications, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 35,000 36,575 Sprint Capital Corp. company guaranty 6 7/8s, 2028 325,000 334,750 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 130,000 150,800 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 325,000 352,625 Sprint Nextel Corp. sr. unsec. unsub. notes 9 1/8s, 2017 95,000 111,625 Sprint Nextel Corp. sr. unsec. unsub. notes 7s, 2020 70,000 75,775 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 225,000 276,750 TW Telecom Holdings, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 30,000 31,050 Videotron Ltee company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 45,000 46,350 Videotron Ltee sr. notes 6 7/8s, 2021 (Canada) 75,000 82,725 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) 80,000 79,200 Wind Acquisition Holdings Finance SA 144A company guaranty sr. notes 12 1/4s, 2017 (Luxembourg) (PIK) 135,905 134,206 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 35,000 37,975 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2013 95,000 98,800 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 65,000 71,988 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 75,000 79,125 Consumer cyclicals (9.1%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 15,000 16,500 Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 105,000 72,450 Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 135,000 108,000 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 125,000 101,250 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 130,000 146,250 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 228,000 234,413 American Media, Inc. 144A notes 13 1/2s, 2018 18,955 16,491 ARAMARK Holdings Corp. 144A sr. unsec. notes 8 5/8s, 2016 (PIK) 50,000 51,251 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 50,000 53,250 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 40,000 45,250 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 35,000 37,363 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 65,000 65,081 Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 15,000 15,488 Beazer Homes USA, Inc. sr. unsec. notes company guaranty 8 1/8s, 2016 60,000 63,300 Beazer Homes USA, Inc. 144A company guaranty sr. notes 6 5/8s, 2018 90,000 95,850 Bon-Ton Department Stores, Inc. (The) 144A company guaranty sr. notes 10 5/8s, 2017 150,000 144,000 Boyd Gaming Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 60,000 60,450 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 100,000 109,500 Building Materials Corp. 144A sr. notes 7s, 2020 45,000 49,050 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 50,000 53,625 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 40,000 43,800 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 150,000 164,250 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 107,000 68,213 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 270,000 290,081 Caesars Operating Escrow LLC/Caesars Escrow Corp. 144A sr. sub. notes 8 1/2s, 2020 90,000 88,200 Carmike Cinemas, Inc. company guaranty notes 7 3/8s, 2019 55,000 58,850 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 80,000 80,000 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 20,000 22,650 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 125,000 113,750 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2022 45,000 49,163 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 200,000 220,250 Cinemark USA, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 50,000 55,250 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 60,000 65,700 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty 10 3/4s, 2017 (PIK) 182,970 197,150 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty sr. notes 7 5/8s, 2016 60,000 63,900 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 120,000 105,900 Clear Channel Communications, Inc. 144A company guaranty sr. notes 9s, 2019 155,000 140,275 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 230,000 226,550 Clear Channel Worldwide Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 100,000 100,500 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 145,000 140,288 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 110,000 120,725 FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 151,000 170,819 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 (R) 165,000 173,663 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 3/4s, 2021 200,000 227,180 Gray Television, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2020 75,000 75,000 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 155,000 161,329 Griffey Intermediate, Inc. / Griffey Finance Sub LLC 144A sr. notes 7s, 2020 $105,000 105,788 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 85,000 93,394 Hanesbrands, Inc. sr. unsec. notes 8s, 2016 75,000 83,251 HD Supply, Inc. 144A company guaranty sr. notes 8 1/8s, 2019 75,000 84,000 HD Supply, Inc. 144A company guaranty sr. unsec. notes 11 1/2s, 2020 105,000 114,713 Host Hotels & Resorts LP company guaranty sr. unsec. unsub. notes 4 3/4s, 2023 (R) 30,000 31,800 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 240,000 268,800 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 75,000 79,406 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 90,000 96,300 Jarden Corp. company guaranty sr. unsec. notes 8s, 2016 50,000 53,250 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 165,000 190,988 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 60,000 58,650 K Hovnanian Enterprises, Inc. 144A company guaranty notes 9 1/8s, 2020 30,000 31,725 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 70,000 75,425 Lamar Media Corp. company guaranty sr. notes 9 3/4s, 2014 10,000 11,000 Lamar Media Corp. company guaranty sr. sub. notes 7 7/8s, 2018 30,000 33,113 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 75,000 79,781 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 120,000 124,950 Lennar Corp. 144A company guaranty sr. notes 4 3/4s, 2017 35,000 36,225 Lennar Corp. 144A company guaranty sr. unsec. notes 4 3/4s, 2022 40,000 38,700 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 100,000 114,500 Limited Brands, Inc. sr. notes 5 5/8s, 2022 50,000 54,000 LIN Television Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2021 40,000 40,900 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 240,000 259,800 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 160,000 188,216 Macy's Retail Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2015 75,000 87,868 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) (NON) 200,000 16,000 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 130,000 139,100 MGM Resorts International company guaranty sr. notes 9s, 2020 10,000 11,125 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 100,000 104,750 MGM Resorts International company guaranty sr. unsec. notes 6 5/8s, 2015 140,000 149,100 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 65,000 68,250 MGM Resorts International sr. notes 10 3/8s, 2014 20,000 22,350 MGM Resorts International 144A company guaranty sr. unsec. notes 8 5/8s, 2019 70,000 76,650 MGM Resorts International 144A company guaranty sr. unsec. notes 6 3/4s, 2020 75,000 75,563 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 225,000 235,406 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 (PIK) 292,907 307,552 Navistar International Corp. sr. notes 8 1/4s, 2021 234,000 222,300 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 140,000 140,700 Nexstar Broadcasting, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 100,000 100,500 Nexstar Broadcasting, Inc./Mission Broadcasting, Inc. company guaranty sr. notes 8 7/8s, 2017 105,000 114,713 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 (Netherlands) 40,000 44,600 Nielsen Finance, LLC/Nielsen Finance Co. 144A sr. unsec. notes 4 1/2s, 2020 (Netherlands) 60,000 59,850 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 125,000 139,063 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 35,000 38,063 Owens Corning company guaranty sr. unsec. notes 9s, 2019 38,000 47,880 Penske Automotive Group, Inc. 144A company guaranty sr. sub. notes 5 3/4s, 2022 95,000 96,663 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 65,000 72,150 Petco Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2017 (PIK) 60,000 61,200 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 35,000 37,756 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 140,000 163,450 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 80,000 85,600 QVC Inc. 144A sr. notes 7 1/2s, 2019 90,000 99,121 QVC Inc. 144A sr. notes 7 3/8s, 2020 65,000 72,059 Realogy Corp. 144A company guaranty sr. notes 9s, 2020 25,000 27,750 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 35,000 37,100 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 25,000 27,875 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 140,000 155,050 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 85,000 91,163 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 135,000 153,900 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 150,000 141,750 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 40,000 37,600 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 200,000 208,000 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 100,000 106,000 Schaeffler Finance BV 144A company guaranty sr. notes 8 1/2s, 2019 (Germany) 240,000 266,400 Scotts Miracle-Gro Co. (The) company guaranty sr. unsec. unsub. notes 6 5/8s, 2020 90,000 97,425 Sealy Mattress Co. 144A company guaranty sr. notes 10 7/8s, 2016 49,000 53,288 Sinclair Television Group, Inc. 144A sr. notes 6 1/8s, 2022 45,000 46,913 Sirius XM Radio, Inc. 144A sr. unsec. notes 5 1/4s, 2022 15,000 14,963 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 5/8s, 2022 5,000 5,150 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 10,000 10,288 Spectrum Brands Holdings, Inc. company guaranty sr. notes 9 1/2s, 2018 205,000 233,444 Spectrum Brands Holdings, Inc. 144A sr. notes 6 3/4s, 2020 95,000 99,038 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A notes 8 5/8s, 2016 15,000 16,050 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 30,000 31,650 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 165,000 173,250 Toys R Us Property Co., LLC company guaranty sr. notes 8 1/2s, 2017 110,000 117,425 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 145,000 158,050 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 120,000 44,400 Travelport, LLC company guaranty sr. unsec. unsub. notes 9 7/8s, 2014 10,000 7,850 Travelport, LLC 144A sr. notes Ser. B, 6.362s, 2016 (PIK) 96,864 71,679 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 36,000 25,380 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 75,000 77,250 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 115,000 122,763 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 60,000 66,300 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 (PIK) 95,000 98,325 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 210,000 226,275 Consumer staples (2.9%) Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 35,000 40,250 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 20,000 22,250 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 8 1/4s, 2019 30,000 33,188 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 70,000 71,838 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 75,000 86,438 Carrols Restaurant Group, Inc. 144A company guaranty sr. notes 11 1/4s, 2018 30,000 32,925 CKE Holdings, Inc. 144A sr. unsec. notes 10 1/2s, 2016 (PIK) 70,724 75,498 Claire's Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 80,000 74,600 Claire's Stores, Inc. 144A sr. notes 9s, 2019 175,000 184,188 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 145,000 167,475 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 50,000 57,188 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 4 5/8s, 2023 25,000 25,750 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 150,000 159,750 Dave & Buster's, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 130,000 145,275 Dean Foods Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 80,000 90,200 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 95,000 101,888 Del Monte Corp. company guaranty sr. unsec. notes 7 5/8s, 2019 45,000 46,125 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 235,000 265,844 Dole Food Co. sr. notes 13 7/8s, 2014 94,000 104,340 Dole Food Co. 144A sr. notes 8s, 2016 35,000 36,488 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 105,000 116,813 HDTFS, Inc. 144A company guaranty sr. notes 6 1/4s, 2022 60,000 62,175 HDTFS, Inc. 144A company guaranty sr. notes 5 7/8s, 2020 50,000 51,625 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 45,000 49,275 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 110,000 154,727 JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 $60,000 67,575 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 40,000 41,500 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 135,000 132,638 Landry's Acquisition Co. 144A sr. unsec. notes 9 3/8s, 2020 70,000 74,200 Libbey Glass, Inc. 144A company guaranty sr. notes 6 7/8s, 2020 65,000 69,550 Michael Foods, Inc. company guaranty sr. unsec. notes 9 3/4s, 2018 55,000 61,050 Post Holdings, Inc. 144A sr. unsec. notes 7 3/8s, 2022 50,000 53,438 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 135,000 148,500 Revlon Consumer Products Corp. company guaranty notes 9 3/4s, 2015 80,000 84,200 Rite Aid Corp. company guaranty sr. notes 10 1/4s, 2019 40,000 45,200 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 65,000 66,463 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 250,000 257,500 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 95,000 96,900 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 35,000 39,288 RSC Equipment Rental, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 35,000 39,200 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 90,000 95,400 UR Financing Escrow Corp. 144A company guaranty notes 5 3/4s, 2018 30,000 32,325 UR Financing Escrow Corp. 144A sr. unsec. notes 7 5/8s, 2022 50,000 55,375 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 225,000 255,938 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 25,000 25,813 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 40,000 41,300 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 65,000 65,813 Wok Acquisition Corp. 144A sr. unsec. notes 10 1/4s, 2020 30,000 31,875 Energy (5.6%) Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 45,000 47,025 Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 35,000 37,100 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 45,000 39,825 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 75,000 66,188 AmeriGas Finance, LLC/AmeriGas Finance Corp. company guaranty sr. unsec. notes 7s, 2022 85,000 92,225 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 20,000 26,727 Anadarko Petroleum Corp. sr. unsec. notes 6.2s, 2040 50,000 61,816 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 30,000 26,925 Arch Coal, Inc. company guaranty sr. unsec. unsub. notes 7s, 2019 95,000 85,263 Atlas Pipeline Partners LP / Atlas Pipeline Finance Corp. 144A company guaranty sr. notes 6 5/8s, 2020 35,000 36,400 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 60,000 64,050 Aurora USA Oil & Gas Inc., 144A sr. notes 9 7/8s, 2017 90,000 95,175 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 225,000 239,063 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 85,000 95,838 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 125,000 134,375 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 95,000 106,638 Chesapeake Energy Corp. company guaranty sr. unsec. unsub. notes 6.775s, 2019 40,000 40,100 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 115,000 108,100 Comstock Resources, Inc. company guaranty sr. unsub. notes 8 3/8s, 2017 110,000 114,125 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 120,000 131,400 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 30,000 30,975 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 50,000 51,625 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 105,000 77,963 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 215,000 229,513 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 130,000 139,100 Continental Resources, Inc. company guaranty sr. unsec. notes 5s, 2022 205,000 217,300 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 230,000 249,550 Crosstex Energy LP/Crosstex Energy Finance Corp. 144A company guaranty sr. unsec. notes 7 1/8s, 2022 40,000 40,800 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 95,000 107,350 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 65,000 71,338 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 200,000 188,000 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 9 1/8s, 2017 75,000 80,625 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 85,000 82,450 Forbes Energy Services Ltd. company guaranty sr. unsec. notes 9s, 2019 80,000 72,200 FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 84,000 86,520 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 185,000 174,363 Gulfport Energy Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 70,000 69,300 Halcon Resources Corp. 144A sr. unsec. notes 8 7/8s, 2021 125,000 129,375 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 10,000 10,250 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 130,000 138,125 Hiland Partners LP / Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 50,000 52,313 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 110,000 110,275 Key Energy Services, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 25,000 24,938 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 175,000 190,750 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 40,000 43,300 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 160,000 179,200 Linn Energy LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2019 115,000 116,725 Linn Energy LLC/Linn Energy Finance Corp. 144A company guaranty sr. unsec. notes 6 1/4s, 2019 90,000 90,338 Lone Pine Resources Canada, Ltd. company guaranty sr. unsec. notes 10 3/8s, 2017 (Canada) 45,000 41,850 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 90,000 93,938 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 40,000 41,400 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 120,000 90,000 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 95,000 103,075 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 90,000 94,838 Northern Oil and Gas, Inc. company guaranty sr. unsec. notes 8s, 2020 95,000 97,850 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 65,000 68,900 Offshore Group Investment, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 91,000 100,100 Offshore Group Investment, Ltd. 144A company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 120,000 120,600 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 90,000 103,500 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 10,000 10,650 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6s, 2018 85,000 88,825 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 190,000 190,000 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 175,000 180,250 Quicksilver Resources, Inc. company guaranty sr. unsec. notes 8 1/4s, 2015 50,000 46,000 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 70,000 69,475 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 50,000 54,750 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 45,000 46,913 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 135,000 148,838 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 185,000 199,800 Sabine Pass LNG LP 144A sr. notes 6 1/2s, 2020 45,000 45,000 Samson Investment Co. 144A sr. unsec. notes 9 3/4s, 2020 245,000 259,088 SandRidge Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2016 55,000 59,400 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 5,000 5,213 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 230,000 243,225 Shelf Drilling Holdings Ltd. 144A sr. notes 8 5/8s, 2018 100,000 100,500 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 55,000 58,163 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 50,000 52,750 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 20,000 21,000 Suburban Propane Partners LP/Suburban Energy Finance Corp. 144A sr. unsec. notes 7 3/8s, 2021 83,000 88,810 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 25,000 26,438 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 30,000 30,600 Unit Corp. 144A company guaranty sr. sub. notes 6 5/8s, 2021 65,000 66,138 Whiting Petroleum Corp. company guaranty 7s, 2014 90,000 95,175 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 71,000 91,687 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 40,000 42,800 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 145,000 153,338 Financials (4.1%) ABN AMRO North American Holding Preferred Capital Repackage Trust I 144A jr. unsec. sub. bonds FRB 3.40675s, perpetual maturity 195,000 195,488 ACE Cash Express, Inc. 144A sr. notes 11s, 2019 70,000 66,325 Air Lease Corp. sr. unsec. notes 5 5/8s, 2017 95,000 99,275 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 90,000 99,408 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 65,000 72,638 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 60,000 73,800 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 65,000 78,325 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2017 40,000 42,600 Ally Financial, Inc. unsec. sub. notes 8s, 2018 65,000 74,994 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2068 100,000 125,000 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 105,000 105,525 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 35,000 38,238 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 160,000 176,600 CIT Group, Inc. sr. unsec. notes 5s, 2022 100,000 104,847 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 80,000 85,400 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 105,000 111,431 CIT Group, Inc. sr. unsec. unsub. notes 5s, 2017 65,000 68,088 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 135,000 151,200 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 185,000 197,025 Citigroup, Inc. unsec. sub. notes 4 3/4s, 2019 EUR 40,000 49,814 CNG Holdings, Inc./OH 144A sr. notes 9 3/8s, 2020 $45,000 45,788 CNO Financial Group, Inc. 144A company guaranty sr. notes 6 3/8s, 2020 65,000 68,088 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 110,000 106,700 Dresdner Funding Trust I 144A bonds 8.151s, 2031 140,000 132,300 E*Trade Financial Corp. sr. notes 6 3/4s, 2016 80,000 84,000 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 105,000 105,919 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB 6.071s, perpetual maturity (Jersey) 175,000 142,625 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 135,000 143,438 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 60,000 54,149 Hub International Ltd. 144A company guaranty sr. notes 8 1/8s, 2018 40,000 41,600 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 240,000 255,000 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 80,000 84,800 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 120,000 123,300 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 45,000 46,013 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 (R) 70,000 70,788 iStar Financial, Inc. sr. unsec. unsub. notes Ser. B, 9s, 2017 (R) 85,000 91,588 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 75,000 83,250 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. notes FRN 7s, 2037 30,000 29,700 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 (R) 50,000 54,250 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 (R) 65,000 67,763 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 85,000 94,138 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. notes 9 5/8s, 2019 30,000 33,375 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2020 65,000 67,356 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. unsub. notes 9 5/8s, 2019 20,000 22,150 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 7/8s, 2022 75,000 78,375 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 5/8s, 2020 50,000 52,125 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 30,000 30,300 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 60,000 59,550 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 95,000 110,556 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 75,000 81,375 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/4s, 2017 135,000 148,500 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 60,000 63,000 Regions Financing Trust II company guaranty jr. unsec. sub. bonds FRB 6 5/8s, 2047 135,000 134,807 Residential Capital LLC company guaranty jr. notes 9 5/8s, 2015 (In default) (NON) 200,000 208,000 Royal Bank of Scotland Group PLC jr. unsec. sub. bonds FRB 7.648s, perpetual maturity (United Kingdom) 265,000 262,350 Royal Bank of Scotland Group PLC (The) sr. sub. notes FRN 9 1/2s, 2022 (United Kingdom) 30,000 34,854 SLM Corp. sr. notes Ser. MTN, 8s, 2020 45,000 51,413 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 290,000 337,125 Springleaf Finance Corp. sr. unsec. notes Ser. MTN, 6.9s, 2017 295,000 261,813 Health care (3.4%) AmSurg Corp. 144A company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 90,000 90,900 Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 95,000 99,750 Biomet, Inc. 144A sr. unsec. notes 6 1/2s, 2020 130,000 135,850 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 130,000 138,775 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 100,000 146,908 CDRT Holding Corp. 144A sr. unsec. notes 9 1/4s, 2017 (PIK) $125,000 124,375 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 95,000 99,988 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 40,000 43,550 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) 200,000 218,000 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 100,000 106,750 Endo Health Solutions, Inc. company guaranty sr. unsec. notes 7s, 2019 70,000 74,725 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 95,000 101,413 Grifols, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 170,000 188,063 HCA, Inc. company guaranty sr. notes 9 7/8s, 2017 29,000 30,849 HCA, Inc. company guaranty sr. notes 8 1/2s, 2019 215,000 241,338 HCA, Inc. sr. notes 6 1/2s, 2020 355,000 398,488 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 30,000 34,088 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 190,000 198,075 Hologic, Inc. 144A company guaranty sr. unsec. notes 6 1/4s, 2020 30,000 31,875 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 285,000 269,325 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 50,000 51,625 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 (PIK) 50,000 51,250 Jaguar Holding Co. II/ Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 120,000 135,000 Kinetics Concept/KCI USA 144A company guaranty notes 10 1/2s, 2018 165,000 171,600 Kinetics Concept/KCI USA 144A company guaranty sr. unsec. notes 12 1/2s, 2019 65,000 61,100 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 95,000 105,213 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 70,000 77,088 Service Corporation International sr. notes 7s, 2019 50,000 54,750 Service Corporation International sr. notes 7s, 2017 65,000 74,750 Service Corporation International sr. unsec. notes 7 3/8s, 2014 125,000 139,900 Sky Growth Acquisition Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2020 200,000 197,250 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 85,000 91,375 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 80,000 83,000 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 131,119 133,414 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 85,000 91,588 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 15,000 17,100 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 225,000 247,500 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 55,000 61,600 United Surgical Partners International, Inc. company guaranty sr. unsec. unsub. notes 9s, 2020 80,000 88,200 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 20,000 21,750 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 45,000 48,656 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 120,000 129,900 Vanguard Health Systems, Inc. sr. unsec. notes zero %, 2016 4,000 2,840 VPI Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 (Canada) 20,000 21,200 Technology (1.8%) Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 15,000 12,881 Alcatel-Lucent USA, Inc. unsec. debs. 6.45s, 2029 25,000 16,500 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 45,000 35,663 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 145,000 130,138 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 202,350 198,303 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 20,000 19,500 Ceridian Corp. 144A sr. notes 8 7/8s, 2019 65,000 69,550 CyrusOne LP / CyrusOne Finance Corp. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 25,000 25,875 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 100,000 104,250 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 65,000 73,125 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 45,000 49,050 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 155,000 163,138 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 95,116 97,732 First Data Corp. company guaranty sr. unsec. sub. notes 11 1/4s, 2016 75,000 74,063 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 180,000 179,550 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 145,000 148,988 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 84,000 88,095 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 49,000 53,410 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 155,000 166,819 Infor US, Inc. company guaranty sr. unsec. notes 9 3/8s, 2019 60,000 66,900 Infor US, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2018 55,000 63,800 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 45,000 50,513 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 25,000 27,625 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 446,000 370,180 Seagate HDD Cayman company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 (Cayman Islands) 60,000 65,250 SunGard Data Systems, Inc. 144A company guaranty sr. sub. notes 6 5/8s, 2019 70,000 71,400 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 95,000 104,025 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 120,000 128,100 Transportation (0.5%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 200,000 212,000 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 185,000 199,338 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 100,000 101,500 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 170,000 187,000 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 30,000 18,300 Utilities and power (2.2%) AES Corp. (The) sr. unsec. notes 8s, 2020 55,000 63,525 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 85,000 97,538 AES Corp. (The) sr. unsec. unsub. notes 7 3/8s, 2021 145,000 160,588 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 90,000 99,900 Calpine Corp. 144A sr. notes 7 1/4s, 2017 166,000 177,620 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 (Canada) 95,000 117,501 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 155,000 163,138 Dynegy Holdings, LLC bonds 7 3/4s, 2019 175,000 875 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 (In default) (NON) 75,000 37,875 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 (In default) (NON) 20,000 10,100 Edison Mission Energy sr. unsec. notes 7.2s, 2019 (In default) (NON) 85,000 42,819 Edison Mission Energy sr. unsec. notes 7s, 2017 (In default) (NON) 40,000 20,100 El Paso Corp. sr. unsec. notes Ser. GMTN, 7.8s, 2031 100,000 115,200 El Paso Natural Gas Co. debs. 8 5/8s, 2022 40,000 54,907 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 45,000 47,813 Energy Future Intermediate Holding Co., LLC sr. notes 9 3/4s, 2019 256,000 271,360 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 122,000 136,030 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 11 3/4s, 2022 50,000 50,875 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 155,000 175,925 EP Energy/EP Finance, Inc. sr. unsec. notes 9 3/8s, 2020 195,000 215,963 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 45,000 48,713 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 35,000 36,313 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 180,000 203,850 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 25,000 28,938 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 25,000 27,688 NGPL PipeCo, LLC 144A sr. notes 9 5/8s, 2019 45,000 51,525 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 325,000 359,125 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 70,000 81,112 PNM Resources, Inc. unsec. unsub. notes 9 1/4s, 2015 84,000 96,180 Regency Energy Partners company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 75,000 78,750 Tennessee Gas Pipeline Co., LLC sr. unsec. unsub. debs. 7s, 2028 15,000 20,810 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty notes 15s, 2021 75,000 21,094 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes 10 1/2s, 2016 222,185 34,439 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 60,000 44,400 Total corporate bonds and notes (cost $56,221,772) CONVERTIBLE BONDS AND NOTES (27.3%) (a) Principal amount Value Basic materials (1.5%) CEMEX SAB de CV cv. unsec. sub. notes 4 7/8s, 2015 (Mexico) $725,000 $743,125 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 670,000 712,294 U.S. Steel Corp. cv. sr. unsec. notes 4s, 2014 730,000 760,569 Capital goods (1.6%) General Cable Corp. cv. unsec. sub. notes stepped-coupon 4 1/2s (2 1/4s, 11/15/19) 2029 (STP) 740,000 777,000 Icahn Enterprises LP 144A cv. sr. unsec. notes FRN 4s, 2013 630,000 635,513 Meritor, Inc. 144A cv. company guaranty sr. unsec. notes 7 7/8s, 2026 257,000 257,000 Owens-Brockway Glass Container, Inc. 144A cv. company guaranty sr. unsec. notes 3s, 2015 655,000 646,813 Communication services (3.2%) Equinix, Inc. cv. sr. unsec. sub. notes 4 3/4s, 2016 630,000 1,450,575 Leap Wireless International, Inc. cv. sr. unsec. notes 4 1/2s, 2014 1,280,000 1,213,600 Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 6 1/2s, 2016 645,000 821,166 Powerwave Technologies, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2027 1,160,000 127,600 Virgin Media, Inc. cv. sr. unsec. notes 6 1/2s, 2016 (United Kingdom) 515,000 1,025,494 Consumer cyclicals (6.8%) Callaway Golf Co. 144A cv. sr. unsec. bonds 3 3/4s, 2019 603,000 656,124 CBIZ, Inc. 144A cv. sr. sub. notes 4 7/8s, 2015 397,000 407,918 Cenveo Corp. 144A cv. company guaranty sr. unsec. notes 7s, 2017 355,000 313,953 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 571,000 845,822 Forest City Enterprises, Inc. cv. sr. unsec. notes 4 1/4s, 2018 732,000 756,705 Liberty Interactive, LLC cv. sr. unsec. unsub. notes 3 1/2s, 2031 2,280,000 1,090,125 Liberty Interactive, LLC cv. sr. unsec. unsub. notes 3 1/8s, 2023 1,250,000 1,809,625 Live Nation Entertainment, Inc. cv. sr. unsec. notes 2 7/8s, 2027 1,070,000 1,065,988 MGM Resorts International Co. cv. company guaranty sr. unsec. notes 4 1/4s, 2015 1,760,000 1,791,900 XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 622,000 1,022,024 Consumer staples (1.3%) Rite Aid Corp. cv. sr. unsec. unsub. notes 8 1/2s, 2015 470,000 492,325 Spartan Stores, Inc. cv. sr. unsec. notes 3 3/8s, 2027 618,000 605,254 Vector Group Ltd. cv. sr. unsec. FRN notes 2 1/2s, 2019 740,000 807,525 Energy (3.1%) Alpha Natural Resources, Inc. cv. sr. unsec. notes 2 3/8s, 2015 685,000 613,931 Chesapeake Energy Corp. cv. company guaranty sr. unsec. notes 2 1/4s, 2038 1,870,000 1,504,181 Endeavour International Corp. cv. company guaranty sr. unsec. unsub. notes 5 1/2s, 2016 530,000 458,450 Goodrich Petroleum Corp. cv. sr. unsec. unsub. notes 5s, 2029 650,000 593,938 Peabody Energy Corp. cv. jr. unsec. sub. debs. 4 3/4s, 2041 670,000 609,281 Trico Marine Services, Inc. cv. sr. unsec. debs. 3s, 2027 (In default) (NON) 500,000 3,438 Vantage Drilling Co. cv. sr. unsec. unsub. notes 7 7/8s, 2042 615,000 704,175 Financials (3.1%) Ares Capital Corp. 144A cv. sr. unsec. notes 5 3/4s, 2016 935,000 1,004,541 Hercules Technology Growth Capital, Inc. cv. sr. unsec. notes 6s, 2016 415,000 423,819 KKR Financial Holdings, LLC cv. sr. unsec. notes 7 1/2s, 2017 598,000 908,960 Morgans Hotel Group Co. cv. sr. sub. notes 2 3/8s, 2014 920,000 846,400 PHH Corp. cv. sr. unsec. notes 4s, 2014 1,115,000 1,238,347 Health care (2.3%) Alere, Inc. cv. sr. unsec. sub. notes 3s, 2016 185,000 173,438 China Medical Technologies, Inc. cv. sr. unsec. bonds Ser. CMT, 4s, 2013 (China) (In default) (F) (NON) 763,000 144,970 China Medical Technologies, Inc. 144A cv. sr. unsec. notes 6 1/4s, 2016 (China) (In default) (F) (NON) 445,000 111,250 Dendreon Corp. cv. sr. unsec. notes 2 7/8s, 2016 1,135,000 761,159 Hologic, Inc. cv. sr. unsec. unsub. notes stepped-coupon 2s (zero %, 3/1/18) 2042 (STP) 1,075,000 1,036,703 Providence Service Corp. (The) cv. sr. unsec. sub. notes 6 1/2s, 2014 302,000 298,603 Teleflex, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2017 625,000 786,719 Technology (4.2%) Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 794,000 732,465 Digital River, Inc. cv. sr. unsec. notes 2s, 2030 954,000 908,685 Micron Technology, Inc. 144A cv. sr. unsec. notes 3 1/8s, 2032 1,085,000 1,011,763 ON Semiconductor Corp. cv. company guaranty sr. unsec. sub. notes Ser. B, 2 5/8s, 2026 420,000 441,000 Safeguard Scientifics, Inc. 144A cv. sr. unsec. notes 5 1/4s, 2018 1,600,000 1,632,000 TeleCommunication Systems, Inc. 144A cv. sr. unsec. notes 4 1/2s, 2014 875,000 818,125 TTM Technologies, Inc. cv. sr. unsec. notes 3 1/4s, 2015 540,000 544,050 Transportation (0.2%) Genco Shipping & Trading, Ltd. cv. sr. unsec. notes 5s, 2015 670,000 226,544 Total convertible bonds and notes (cost $39,245,945) CONVERTIBLE PREFERRED STOCKS (23.6%) (a) Shares Value Basic materials (—%) Smurfit-Stone Container Corp. (Escrow) zero % cv. pfd. (F) 65,720 $657 Capital goods (1.3%) United Technologies Corp. $3.75 cv. pfd. 35,100 1,920,672 Communication services (1.2%) Cincinnati Bell, Inc. Ser. B, $3.378 cum. cv. pfd. 28,570 1,299,935 Iridium Communications, Inc. 144A $7.00 cv. pfd. (NON) 4,095 374,181 Consumer cyclicals (5.1%) FelCor Lodging Trust, Inc. Ser. A, $0.488 cum. cv. pfd. (R) 62,060 1,488,472 General Motors Co. Ser. B, $2.375 cv. pfd. 67,775 2,746,934 Interpublic Group of Cos, Inc. (The) Ser. B, 5.25% cv. pfd. 910 956,410 Nielsen Holdings NV $3.125 cv. pfd. 21,515 1,135,588 Stanley Black & Decker, Inc. $4.75 cv. pfd. 8,717 1,065,108 Consumer staples (0.8%) Bunge, Ltd. $4.875 cv. pfd. 11,750 1,201,438 Energy (1.2%) Apache Corp. Ser. D, $3.00 cv. pfd. 9,595 426,378 Chesapeake Energy Corp. 144A 5.75% cv. pfd. 1,447 1,284,213 Financials (10.3%) Alexandria Real Estate Equities, Inc. Ser. D, $1.75 cv. pfd. (R) 28,010 745,766 AMG Capital Trust II $2.575 cv. pfd. 31,375 1,484,430 Bank of America Corp. Ser. L, 7.25% cv. pfd. 2,448 2,726,460 Citigroup, Inc. $7.50 cv. pfd. 19,455 1,950,947 EPR Properties Ser. C, $1.44 cv. pfd. 51,300 1,125,009 Health Care REIT, Inc. Ser. I, $3.25 cv. pfd. (R) 20,775 1,168,386 Huntington Bancshares Ser. A, 8.50% cv. pfd. 844 1,046,476 MetLife, Inc. $3.75 cv. pfd. 29,905 1,326,287 Oriental Financial Group 144A Ser. C, 8.75% cv. pfd. (Puerto Rico) 380 476,900 Wells Fargo & Co. Ser. L, 7.50% cv. pfd. 1,710 2,116,125 Wintrust Financial Corp. $3.75 cv. pfd. 10,190 563,507 Health care (0.2%) HealthSouth Corp. Ser. A, 6.50% cv. pfd. 298 311,783 Transportation (1.0%) Genesee & Wyoming, Inc. $5.00 cv. pfd. (NON) 5,938 653,655 Swift Mandatory Common Exchange Security Trust 144A 6.00% cv. pfd. 88,585 762,495 Utilities and power (2.5%) AES Trust III $3.375 cv. pfd. 30,565 1,527,296 El Paso Energy Capital Trust I $2.375 cv. pfd. 1,069 56,924 NextEra Energy, Inc. $2.799 cv. pfd. 15,700 788,140 PPL Corp. $4.375 cv. pfd. 22,270 1,208,148 Total convertible preferred stocks (cost $32,979,860) UNITS (1.0%) (a) Units Value Ashland, Inc. cv. jr. unsec. sub. debs. units 6 1/2s, 2029 1,540,000 $1,432,200 Total units (cost $1,265,713) COMMON STOCKS (1.0%) (a) Shares Value Avis Budget Group, Inc. (NON) 3,210 $60,797 CIT Group, Inc. (NON) 936 34,679 Deepocean Group (Shell) (acquired 6/9/11, cost $131,921) (Norway) (RES) 9,082 136,230 DISH Network Corp. Class A 2,080 77,043 Dole Food Co., Inc. (NON) 32,306 370,874 Domtar Corp. (Canada) 440 35,248 Dynegy, Inc. (NON) 4,269 78,982 FelCor Lodging Trust, Inc. (NON) (R) 8,485 35,637 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 1,770 69,048 General Motors Co. (NON) 2,830 73,240 Harry & David Holdings, Inc. (NON) 124 10,540 Huntsman Corp. 5,330 87,625 Kodiak Oil & Gas Corp. (NON) 10,580 90,776 LyondellBasell Industries NV Class A (Netherlands) 1,000 49,730 Newfield Exploration Co. (NON) 1,350 32,859 NII Holdings, Inc. (NON) 6,770 34,324 Quicksilver Resources, Inc. (NON) 4,455 14,122 Terex Corp. (NON) 2,105 50,920 Trump Entertainment Resorts, Inc. (NON) 152 608 Vantage Drilling Co. (NON) 46,730 84,114 Vertis Holdings, Inc. (F) 481 5 Total common stocks (cost $1,710,429) PREFERRED STOCKS (0.3%) (a) Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 111 $108,072 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 6,800 177,140 M/I Homes, Inc. $2.438 pfd. (NON) 4,274 96,592 Total preferred stocks (cost $342,681) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Smurfit Kappa Group PLC 144A (Ireland) (F) 10/1/13 EUR 0.001 119 $7,230 Tower Semiconductor, Ltd. 144A (Israel) (F) 6/30/15 $0.01 168,777 33,755 Total warrants (cost $38,280) SHORT-TERM INVESTMENTS (4.6%) (a) Shares Value Putnam Money Market Liquidity Fund 0.16% (AFF) 6,657,560 $6,657,560 Total short-term investments (cost $6,657,560) TOTAL INVESTMENTS Total investments (cost $138,462,240) (b) FORWARD CURRENCY CONTRACTS at 11/30/12 (aggregate face value $1,240,139) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Canadian Dollar Sell 12/20/12 $35,222 $35,037 $(185) Citibank, N.A. Euro Buy 12/20/12 82,469 82,312 157 Euro Sell 12/20/12 82,469 82,294 (175) Credit Suisse AG Euro Buy 12/20/12 60,486 60,358 128 Euro Sell 12/20/12 60,486 60,360 (126) Deutsche Bank AG Euro Sell 12/20/12 148,679 148,427 (252) JPMorgan Chase Bank N.A. Canadian Dollar Sell 12/20/12 41,260 41,083 (177) State Street Bank and Trust Co. Canadian Dollar Sell 12/20/12 155,984 155,297 (687) WestPac Banking Corp. Canadian Dollar Sell 12/20/12 74,571 74,256 (315) Euro Sell 12/20/12 501,580 500,715 (865) Total Key to holding's currency abbreviations CAD Canadian Dollar EUR Euro USD / $ United States Dollar Key to holding's abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes MTN Medium Term Notes Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2012 through November 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $144,012,794. (b) The aggregate identified cost on a tax basis is $138,454,084, resulting in gross unrealized appreciation and depreciation of $11,176,534 and $7,142,671, respectively, or net unrealized appreciation of $4,033,863. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (RES) Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $136,230, or 0.1% of net assets. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $4,399,844 $6,345,688 $4,087,972 $2,369 $6,657,560 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $1,688 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $2,499 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $241,651 $— $— Capital goods 50,920 — — Communication services 111,367 — — Consumer cyclicals 108,877 608 5 Consumer staples 431,671 10,540 — Energy 221,871 136,230 — Financials 34,679 — — Utilities and power 78,982 — — Total common stocks 5 Convertible bonds and notes — 39,116,752 256,220 Convertible preferred stocks 1,920,672 32,017,391 657 Corporate bonds and notes — 59,236,305 — Preferred stocks 96,592 285,212 — Units — 1,432,200 — Warrants — — 40,985 Short-term investments 6,657,560 — — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(2,497) $— Totals by level $— $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $285 $2,782 Equity contracts 40,985 — Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam High Income Securities Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 28, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 28, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: January 28, 2013
